Eebd, J.,
delivered the opinion of the court.
Appellant was convicted on a charg'e of burglary, and sentenced to the penitentiary for one year.
The store of S. T. Stewart, near Cockrum, in De Soto county, was broken into on December 26, 1912, after nightfall, and some ten dollars or twelve dollars in the cash drawer stolen. The burglary occurred between the *512time when Mr. Stewart closed Ms store, wMcli was, lie says, between sundown and dark, and Ms return thereto between nine and ten o’clock. ' He telephoned for bloodhounds, and he placed a guard around the premises, so that the store would not be disturbed. The dogs arrived about five o’clock in the morning of December 28, 1912, at least thirty-two hours after the burglary, and thereupon trailed to appellant’s house, and to appellant in person. It was established by the testimony of several citizens that appellant bore a good reputation for honesty in the community where he lived. There is no evidence to connect appellant with the crime, except the circumstance of the dogs trailing to him from the place of the burglary.
Shall a person, charged with crime, be convicted upon the fact, alone and unsupported that trained bloodhounds trailed from the scene of the crime to him? It has been held that evidence of the location of a criminal by blood- . hounds, after proving sufficiently the character, training, and experience of the ammals, so as to show that they were accurate, certain, and reliable in following the trail of human footsteps, is admissible. Following this rule, the admission of this class of evidence will be further governed by the conditions and circumstances of each particular case.
Such evidence may be deemed a circumstance to be considered, in connection with other proof, in determining the guilt or innocence of the accused. State v. Adams, 85 Kan. 435, 116 Pac. 608, 35 L. R. A. (N. S.) 870; State v. Freeman, 146 N. C. 615, 60 S. E. 986. Alone and unsupported, such evidence is insufficient to sustain a conviction; there must be other and human testimony to convict. In this case there was an entire failure by the state to produce affirmative proof to justify the verdict of guilty. The motion made to exclude the evidence for the state and to discharge appellant should have been sustained.

Reversed, and appellant discharged.